Exhibit 10.(jj)

 

EXECUTION COPY

 

THIRD AMENDMENT

 

TO

 

CREDIT AGREEMENT

 

THIS THIRD AMENDMENT, dated as of February 17, 2005 (this “Third Amendment”), is
by and among CANTEL MEDICAL CORP., a Delaware corporation (the “Borrower”), the
Lenders and Fleet National Bank, a Bank of America Company (“Fleet”), as the
Initial Issuing Bank, the Swing Line Bank and the Administrative Agent for
itself and the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

(A)                              The Borrower, the Lenders and Fleet, as the
Initial Issuing Bank, the Swing Line Bank, the Administrative Agent and PNC
Bank, National Association, as Documentation Agent, are parties to that certain
Credit Agreement, dated as of September 7, 2001, as amended by the First
Amendment thereto, dated as of August 1, 2003 and the Second Amendment thereto,
dated as of June 1, 2004 (as so amended and as it may hereafter be further
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”).

 

(B)                                The Borrower has requested that the Lenders
amend the Credit Agreement to (i) revise the definition of “Applicable Margin,”
(ii) increase the aggregate amount of cash consideration payable and Debt
assumed in respect to Permitted Acquisitions during the term of the Credit
Agreement, (iii) increase the size of the Revolving Credit Facility at the
Agent’s and Borrower’s mutual agreement by an aggregate amount of up to
$22,500,000, from $17,500,000 to $40,000,000, at any time on or before the
Revolving Credit Termination Date, from existing Lenders and/or new Lenders
mutually acceptable to Agent and Borrower, (iv) modify the Financial Covenants
relating to Capital Expenditures and Consolidated Debt to EBITDA, and
(v) eliminate Borrowing Base requirements.

 

(D)                               The Administrative Agent and the Lenders are
willing to make such amendments to the Credit Agreement upon the terms and
conditions set forth herein.

 

(E)                                 The terms defined in the Credit Agreement
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 


ARTICLE 1.               AMENDMENTS TO CREDIT AGREEMENT.


 

This Third Amendment shall be deemed to be an amendment to the Credit Agreement,
and shall not be construed in any way as a replacement therefor.  All of the
terms

 

--------------------------------------------------------------------------------


 

and provisions of this Third Amendment, including, without limitation, the
representations and warranties set forth herein, are hereby incorporated by
reference into the Credit Agreement as if such terms and provisions were set
forth in full therein.  Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to them in the Credit Agreement.  The Credit
Agreement is hereby amended in the following respects:

 


SECTION 1.1.                                SECTION 1.1, CERTAIN DEFINED TERMS,
OF THE CREDIT AGREEMENT IS AMENDED AS FOLLOWS:


 


(A)                                  THE DEFINITION OF “APPLICABLE MARGIN” SET
FORTH IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE
EXISTING APPLICABLE MARGIN FOR ADVANCES GRID IN ITS ENTIRETY AND REPLACING IT
WITH THE FOLLOWING:

 

Applicable Margin for Advances

 

Ratio of Consolidated
Debt to EBITDA

 

Eurodollar Rate
Advances

 

Prime Rate
Advances

 

 

 

 

 

 

 

Greater than 2.0 to 1.0

 

1.75

%

0.50

%

Greater than 1.50 to 1.0 but less than or equal to 2.00 to 1.0

 

1.50

%

0.25

%

Greater than 1.00 to 1.00 but less than or equal to 1.5 to 1.0

 

1.25

%

0.00

%

Equal to or less than 1.0 to 1.0

 

1.00

%

0.00

%

 


(B)                                 THE DEFINITION OF “NOTE” SET FORTH IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING A COMA (“,”)
AND INSERTING THE WORDS “INCREMENTAL REVOLVING CREDIT NOTE” AFTER “REVOLVING
CREDIT NOTE”.


 


(C)                                  THE DEFINITION OF “PERMITTED ACQUISITIONS”
SET FORTH IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE NUMBER “$5,000,000” IN SUBSECTION (B)(II) AND REPLACING IT WITH THE NUMBER
“$25,000,000”.


 


(D)                                 THE FOLLOWING DEFINITION IS AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“Revolving Credit Availability” means, at any time, the aggregate amount of the
Revolving Credit Facility less the sum of (a) the aggregate principal amount of
all Revolving Credit Advances then outstanding (including the outstanding
balance of Letter of Credit Advances and the aggregate Available Amount of all
Letters of Credit), and (b) Swing Line Advances then outstanding at such time.

 


(E)                                  THE FOLLOWING DEFINITIONS ARE INSERTED IN
PROPER ALPHABETICAL ORDER:

 

2

--------------------------------------------------------------------------------


 

“Additional Lender” has the meaning specified in Section 2.17(b).

 

“Incremental Effective Date” has the meaning specified in Section 2.17(c).

 

“Incremental Revolving Credit Advances” means advances made by an existing
Lender or an Additional Lender, as the case may be, to the Borrower from time to
time incurred pursuant to the Incremental Revolving Credit Commitments.

 

“Incremental Revolving Credit Commitment” has the meaning specified in
Section 2.17(a).

 

“Incremental Revolving Credit Note” has the meaning specified in
Section 2.17(f).

 

“Third Amendment” means the Third Amendment dated as of February 17, 2005, by
and among Borrower, the Lenders and Fleet.

 

“Third Amendment Closing Date” shall mean the date on which all of the
conditions in Article 5 of the Third Amendment have been meet.

 


(F)                                    THE FOLLOWING DEFINITIONS ARE HEREBY
DELETED IN THEIR ENTIRETY FROM SECTION 1.1: “BORROWING BASE”, “BORROWING BASE
CERTIFICATE”, “BORROWING BASE DEFICIENCY”, “ELIGIBLE INVENTORY”, “ELIGIBLE
RECEIVABLES” AND “UNUSED REVOLVING CREDIT AVAILABILITY”.

 


SECTION 1.2.                                SECTION 2.1, THE ADVANCES, IS HEREBY
AMENDED BY THE FOLLOWING:


 


(A)                                  SUBSECTION 2.1(B), THE REVOLVING CREDIT
ADVANCES, IS AMENDED BY DELETING THE WORD “UNUSED” BEFORE THE WORDS “REVOLVING
CREDIT AVAILABILITY.”


 


(B)                                 SUBSECTION 2.1(C), THE SWING LINE ADVANCES,
IS AMENDED BY DELETING THE WORD “UNUSED” BEFORE THE WORDS “REVOLVING CREDIT
AVAILABILITY.”


 


(C)                                  SUBSECTION 2.1(D), LETTERS OF CREDIT, IS
AMENDED BY DELETING THE WORD “UNUSED” BEFORE THE WORDS “REVOLVING CREDIT
AVAILABILITY.”


 


SECTION 1.3.                                SECTION 2.8, FEES, OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING IN ITS ENTIRETY THE EXISTING COMMITMENT
FEE GRID AND REPLACING IT WITH THE FOLLOWING:

 

3

--------------------------------------------------------------------------------


 

Ratio of Consolidated
Debt to EBITDA

 

Commitment Fee

 

 

 

 

 

Greater than 2.0 to 1.0

 

0.35

%

Greater than 1.50 to 1.0 but less
than or equal to 2.00 to 1.0

 

0.30

%

Greater than 1.00 to 1.00 but less
than or equal to 1.5 to 1.0

 

0.25

%

Equal to or less than 1.0 to 1.0

 

0.20

%

 


SECTION 1.4.                                A NEW SECTION 2.17, INCREMENTAL
REVOLVING CREDIT COMMITMENTS, IS ADDED AT THE CONCLUSION OF ARTICLE II TO READ
IN ITS ENTIRETY AS FOLLOWS:


 

“Section 2.17 Incremental Revolving Credit Commitments.

 


(A)                                  PROVIDED THERE EXISTS NO DEFAULT, UPON
NOTICE TO THE ADMINISTRATIVE AGENT THE BORROWER SHALL HAVE THE RIGHT TO REQUEST,
ON ONE OR MORE OCCASIONS PRIOR TO THE REVOLVING CREDIT TERMINATION DATE, AN
INCREASE IN THE REVOLVING CREDIT FACILITY IN ACCORDANCE WITH THIS SECTION 2.17
(THE AMOUNT OF ANY SUCH INCREASE, THE “INCREMENTAL REVOLVING CREDIT
COMMITMENT”).  THE AGGREGATE AMOUNT OF ALL INCREMENTAL REVOLVING CREDIT
COMMITMENTS SHALL NOT EXCEED $22,500,000.  ANY REQUEST FOR AN INCREMENTAL
REVOLVING CREDIT COMMITMENT SHALL BE IN A MINIMUM AMOUNT OF $5,000,000.


 


(B)                                 THE BORROWER MAY DESIGNATE ANY LENDER PARTY
TO THIS AGREEMENT (WITH THE CONSENT OF SUCH LENDER, WHICH MAY BE GIVEN OR
WITHHELD IN ITS SOLE DISCRETION) OR ANOTHER PERSON WHICH QUALIFIES AS AN
ELIGIBLE ASSIGNEE (WHICH MAY BE, BUT NEED NOT BE, EXISTING LENDERS) WHICH AT THE
TIME AGREES TO (I) IN THE CASE OF ANY SUCH DESIGNATED LENDER THAT IS AN EXISTING
LENDER, INCREASE ITS PRO RATA SHARE OF ITS REVOLVING CREDIT COMMITMENTS, AND
(II) IN THE CASE OF ANY OTHER SUCH PERSON (AN “ADDITIONAL LENDER”), BECOME A
PARTY TO THIS AGREEMENT.


 


(C)                                  IF THE REVOLVING CREDIT FACILITY IS
INCREASED IN ACCORDANCE WITH THIS SECTION 2.17, THE ADMINISTRATIVE AGENT AND THE
BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREMENTAL EFFECTIVE DATE”)
AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH
INCREASE AND THE INCREMENTAL EFFECTIVE DATE.  PRIOR TO ANY SUCH INCREASE,
(I) THE CONDITIONS SET FORTH IN SECTION 3.2 OF THE CREDIT AGREEMENT, CONDITIONS
PRECEDENT TO EACH BORROWING AND ISSUANCE, SHALL HAVE BEEN SATISFIED, (II) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE BORROWER UPDATED FINANCIAL
PROJECTIONS AND AN OFFICER’S CERTIFICATE, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, DEMONSTRATING THAT, AFTER
GIVING EFFECT TO ANY SUCH INCREMENTAL REVOLVING CREDIT COMMITMENT, THE BORROWER
WILL BE IN COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN SECTIONS 8.1,
8.2, 8.3 AND 8.4 OF THE CREDIT AGREEMENT, (III) THE BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT A CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE
INCREMENTAL EFFECTIVE DATE SIGNED BY A RESPONSIBLE

 

4

--------------------------------------------------------------------------------


 


OFFICER OF SUCH LOAN PARTY (A) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED
BY SUCH LOAN PARTY AUTHORIZING SUCH INCREASE, AND STATING THAT THE INCREMENTAL
REVOLVING CREDIT ADVANCES TO BE INCURRED PURSUANT TO ANY INCREMENTAL REVOLVING
CREDIT COMMITMENTS SHALL BE ENTITLED TO THE BENEFITS OF THE SECURITY AGREEMENT
AND THE SUBSIDIARY GUARANTY, AND (B) IN THE CASE OF THE BORROWER, CERTIFYING
THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (1) THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE IV AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT ON AND AS OF THE INCREMENTAL EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN
WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT
FOR PURPOSES OF THIS SECTION 2.17, THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SUBSECTIONS (A) AND (B) OF SECTION 4.6 SHALL BE DEEMED TO REFER TO THE MOST
RECENT STATEMENTS FURNISHED PURSUANT TO SECTIONS 7.2 AND 7.3, AND (2) NO DEFAULT
EXISTS, AND (IV) BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED ANY LEGAL
OPINIONS OR OTHER DOCUMENTS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY SUCH INCREMENTAL REVOLVING CREDIT COMMITMENT.  THE BORROWER
SHALL ALSO PAY ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION ATTORNEY
FEES, TITLE INSURANCE PREMIUMS AND FILING FEES) INCURRED IN CONNECTION WITH THE
INCREASE OF THE REVOLVING CREDIT COMMITMENTS PURSUANT TO THIS SECTION 2.17.


 


(D)                                 THE TERMS AND CONDITIONS OF THE INCREMENTAL
REVOLVING CREDIT ADVANCES MADE PURSUANT TO THE INCREMENTAL REVOLVING CREDIT
COMMITMENTS SHALL BE IDENTICAL TO THE REVOLVING CREDIT ADVANCES IN ALL RESPECTS.


 


(E)                                  THE INCREMENTAL REVOLVING CREDIT
COMMITMENTS SHALL BE SECURED AND GUARANTEED WITH THE OTHER DEBT UNDER THE LOAN
DOCUMENTS AND SHALL BE SECURED AND GUARANTEED WITH THE OTHER REVOLVING CREDIT
COMMITMENTS ON A PARI PASSU BASIS AND SHALL BE ENTITLED TO THE SAME RIGHTS, ON A
PRO RATA BASIS, AS THE EXISTING REVOLVING CREDIT COMMITMENTS.


 


(F)                                    WITHIN TWO BUSINESS DAYS OF THE
INCREMENTAL EFFECTIVE DATE, THE BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS SO
THAT EACH ADDITIONAL LENDER RECEIVES A NOTE, DATED THE INCREMENTAL EFFECTIVE
DATE, AND SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO (EACH AN
“INCREMENTAL REVOLVING CREDIT NOTE” AND, COLLECTIVELY, THE “INCREMENTAL
REVOLVING CREDIT NOTES”) TO EVIDENCE SUCH ADDITIONAL LENDER’S INCREMENTAL
REVOLVING CREDIT COMMITMENT AND EACH EXISTING LENDER INCREASING ITS REVOLVING
CREDIT COMMITMENT PURSUANT TO THIS SECTION 2.17, SHALL RECEIVE A REPLACEMENT
REVOLVING CREDIT NOTE, DATED THE INCREMENTAL EFFECTIVE DATE, TO EVIDENCE IN AN
AGGREGATE AMOUNT SUCH EXISTING LENDER’S REVOLVING CREDIT COMMITMENT PLUS SUCH
EXISTING LENDER’S INCREMENTAL REVOLVING CREDIT COMMITMENT.  EACH INCREMENTAL
REVOLVING CREDIT NOTE SHALL CONSTITUTE A LOAN DOCUMENT UNDER THE CREDIT
AGREEMENT AND SHALL (I) BEAR INTEREST AS PROVIDED AS PROVIDED IN SECTION 2.7 OF
THE CREDIT AGREEMENT, AND (II) BE ENTITLED TO THE BENEFITS OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

5

--------------------------------------------------------------------------------


 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, IN NO EVENT SHALL THE INTEREST RATE PAYABLE ON ANY INCREMENTAL REVOLVING
CREDIT COMMITMENT EXCEED THE INTEREST RATE FROM TIME TO TIME PAYABLE ON THE
REVOLVING CREDIT ADVANCES.


 


(H)                                 THIS SECTION 2.17 SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.13 OR 11.1 TO THE CONTRARY.”


 

(I)                                     NO COMMITMENT FEE SHALL BE PAYABLE ON
ANY INCREMENTAL REVOLVING CREDIT COMMITMENT UNTIL THE INCREMENTAL EFFECTIVE DATE
WITH RESPECT TO SUCH INCREMENTAL REVOLVING CREDIT COMMITMENT.

 


SECTION 1.5.                                SECTION 3.2(B)(III), CONDITIONS
PRECEDENT TO EACH BORROWING AND ISSUANCE, IS AMENDED AND RESTATED IN ITS
ENTIRETY AS FOLLOWS:


 

“(iii)                         for each Revolving Credit Advance, Swing Line
Advance made by the Swing Line Bank or issuance or renewal of any Letter of
Credit, the outstanding amount of the Revolving Credit Advances shall not be in
excess of the remaining Revolving Credit Availability after giving effect to any
such Advance or issuance or renewal, respectively.”

 


SECTION 1.6.                                SECTION 6.17, CAPITAL EXPENDITURES,
OF THE CREDIT AGREEMENT IS AMENDED BY AMENDING AND RESTATING THE TABLE CONTAINED
THEREIN TO READ IN ITS ENTIRETY AS FOLLOWS:

 

Period

 

Maximum Capital Expenditures per Period

 

 

 

 

 

August 1, 2004 through July 31, 2005

 

 

$

7,500,000

 

 

August 1, 2005 through July 31, 2006

 

 

$

7,500,000

 

 

August 1, 2006 through July 31, 2007
and each period thereafter

 

 

$

7,500,000

 

 

 

 


SECTION 1.7.                                SECTION 7.19, BORROWING BASE
CERTIFICATE, OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


SECTION 1.8.                                SECTION 7.22, MONTHLY ACCOUNTS
RECEIVABLE AGING REPORTS, ETC., OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY.


 


SECTION 1.9.                                SECTION 8.2, CONSOLIDATED DEBT TO
EBITDA RATIO, OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE MAXIMUM RATIO
OF CONSOLIDATED DEBT TO EBITDA COVENANT LEVELS FOR THE PERIODS ENDING ON
JANUARY 31, 2005 AND ALL PERIODS THEREAFTER AND REPLACING THEM WITH THE
FOLLOWING:

 

Four Fiscal Quarters ending on:

 

Ratio

 

 

 

 

 

January 31, 2005

 

2.25

 

April 30, 2005

 

2.25

 

July 31, 2005 and each fiscal quarter thereafter

 

2.25

 

 

6

--------------------------------------------------------------------------------


 


SECTION 1.10.                         SECTION 9.12, BORROWING BASE DEFICIENCY,
OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


ARTICLE 2.                             CONFIRMATIONS AND REFERENCES.


 


SECTION 2.1.                                CONTINUING EFFECT.  THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS DELIVERED IN CONNECTION THEREWITH ARE,
AND SHALL CONTINUE TO BE, IN FULL FORCE AND EFFECT, AND ARE HEREBY RATIFIED AND
CONFIRMED IN ALL RESPECTS, EXCEPT THAT, ON AND AFTER THE DATE HEREOF, (A) ALL
REFERENCES IN THE LOAN DOCUMENTS (I) TO THE “CREDIT AGREEMENT,” “THERETO,”
“THEREOF,” “THEREUNDER” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT
AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS AMENDED HEREBY AND (II) TO THE
“LOAN DOCUMENTS” SHALL BE DEEMED TO INCLUDE THIS THIRD AMENDMENT; AND (B) ALL
REFERENCES IN THE CREDIT AGREEMENT TO “THIS AGREEMENT,” “HERETO,” “HEREOF,”
“HEREUNDER” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN
THE CREDIT AGREEMENT AS AMENDED HEREBY.


 


SECTION 2.2.                                INTERCREDITOR AGREEMENT.  THE
INTERCREDITOR AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, AND IS HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS.


 


SECTION 2.3.                                CONFIRMATION OF LIENS.  THE LIENS
GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS SECURE, WITHOUT LIMITATION, THE
OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES TO THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER THE CREDIT AGREEMENT AS AMENDED BY THIS THIRD
AMENDMENT.  THE TERM “OBLIGATIONS” AS USED IN THE COLLATERAL DOCUMENTS (OR ANY
OTHER TERM USED THEREIN TO REFER TO THE LIABILITIES AND OBLIGATIONS OF THE
BORROWER AND ITS SUBSIDIARIES TO THE LENDERS AND THE ADMINISTRATIVE AGENT),
INCLUDE, WITHOUT LIMITATION, OBLIGATIONS TO THE LENDERS AND THE ADMINISTRATIVE
AGENT UNDER THE CREDIT AGREEMENT AS AMENDED BY THIS THIRD AMENDMENT.


 


ARTICLE 3.                             REPRESENTATIONS AND WARRANTIES.


 

Each of the Borrower and each other Loan Party hereby represents and warrants to
the Lenders and the Administrative Agent that:

 


SECTION 3.1.                                EXISTING REPRESENTATIONS. AS OF THE
DATE HEREOF AND AFTER GIVING EFFECT TO THIS THIRD AMENDMENT, EACH AND EVERY ONE
OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN DOCUMENTS SHALL BE
TRUE, ACCURATE AND COMPLETE IN ALL RESPECTS AND WITH THE SAME EFFECT AS THOUGH
MADE ON THE DATE HEREOF, AND EACH SHALL HEREBY BE INCORPORATED HEREIN IN FULL BY
REFERENCE AS IF RESTATED HEREIN IN ITS ENTIRETY, EXCEPT FOR ANY REPRESENTATION
OR WARRANTY LIMITED BY ITS TERMS TO A SPECIFIC DATE AND EXCEPT FOR CHANGES
CONTEMPLATED BY THIS THIRD AMENDMENT OR IN THE ORDINARY COURSE OF BUSINESS WHICH
ARE NOT PROHIBITED BY THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND WHICH SHALL
NOT, EITHER SINGLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE CHANGE.

 

7

--------------------------------------------------------------------------------


 


SECTION 3.2.                                NO DEFAULT.  AS OF THE DATE HEREOF,
THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT, AS
AMENDED HEREBY, AND NO EVENT WHICH, WITH THE GIVING OF NOTICE OR LAPSE OF TIME,
OR BOTH, WOULD CONSTITUTE A DEFAULT OR EVENT OF DEFAULT.


 


SECTION 3.3.                                POWER, AUTHORITY, CONSENTS.  THE
BORROWER AND EACH OF ITS SUBSIDIARIES HAS THE POWER TO EXECUTE, DELIVER AND
PERFORM THE CREDIT AGREEMENT, AS AMENDED BY THIS THIRD AMENDMENT.  THE BORROWER
AND EACH OF ITS SUBSIDIARIES HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS THIRD AMENDMENT.  NO CONSENT OR
APPROVAL OF ANY PERSON OTHER THAN THOSE THAT HAVE BEEN OBTAINED IS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OF THIS THIRD AMENDMENT OR THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONSENTED TO IN SECTION 1 HEREOF.


 


SECTION 3.4.                                NO VIOLATION OF LAW OR AGREEMENTS.
THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER AND EACH OF ITS
SUBSIDIARIES OF THIS THIRD AMENDMENT WILL NOT VIOLATE ANY PROVISION OF LAW
PRESENTLY IN EFFECT AND WILL NOT CONFLICT WITH OR RESULT IN A BREACH OF ANY
ORDER, WRIT, INJUNCTION, ORDINANCE, RESOLUTION, DECREE, OR OTHER SIMILAR
DOCUMENT OR INSTRUMENT PRESENTLY IN EFFECT OF ANY COURT OR GOVERNMENTAL
AUTHORITY, BUREAU OR AGENCY, DOMESTIC OR FOREIGN, OR THE CERTIFICATE OF
INCORPORATION OR BY-LAWS OF THE BORROWER OR SUCH SUBSIDIARY, OR CREATE (WITH OR
WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT UNDER OR
BREACH OF ANY AGREEMENT, BOND, NOTE OR INDENTURE PRESENTLY IN EFFECT TO WHICH
THE BORROWER OR ANY SUBSIDIARY IS A PARTY, OR BY WHICH ANY OF THEM IS BOUND OR
ANY OF THEIR PROPERTIES OR ASSETS IS AFFECTED, OR RESULT IN THE IMPOSITION OF
ANY LIEN OF ANY NATURE WHATSOEVER UPON ANY OF THE PROPERTIES OR ASSETS OWNED BY
OR USED IN CONNECTION WITH THE BUSINESS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, EXCEPT FOR THE LIENS CREATED AND GRANTED PURSUANT TO THE
COLLATERAL DOCUMENTS AS ACKNOWLEDGED AND CONFIRMED HEREIN.


 


SECTION 3.5.                                BINDING EFFECT.  THIS THIRD
AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY BORROWER AND CONSTITUTES THE
VALID AND LEGALLY BINDING OBLIGATION OF BORROWER, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS, NOW OR HEREAFTER IN EFFECT, RELATING TO OR AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND EXCEPT THAT THE REMEDY OF
SPECIFIC PERFORMANCE AND OTHER EQUITABLE REMEDIES ARE SUBJECT TO JUDICIAL
DISCRETION.


 


ARTICLE 4.                             CONDITIONS TO AMENDMENT.


 

The effectiveness of the amendments contained in Article 1 shall be subject to
the fulfillment of the following conditions precedent:

 


SECTION 4.1.                                AMENDMENT.  BORROWER AND EACH OF THE
LENDERS SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT THIS THIRD
AMENDMENT.


 


SECTION 4.2.                                NO DEFAULT. THERE SHALL EXIST NO
EVENT OF DEFAULT OR DEFAULT UNDER THE CREDIT AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


SECTION 4.3.                                REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 4 HEREOF SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE DATE HEREOF AS IF MADE ON THE DATE
HEREOF.


 


SECTION 4.4.                                CERTIFICATE.  THE BORROWER SHALL
HAVE DELIVERED A CERTIFICATE SIGNED ON BEHALF OF THE BORROWER, BY A RESPONSIBLE
OFFICER AND THE SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER, DATED THE
DATE HEREOF (THE STATEMENTS MADE IN SUCH CERTIFICATE SHALL BE TRUE ON AND AS OF
THE DATE HEREOF), CERTIFYING AS TO (1) THE TRUTH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS AS THOUGH MADE ON AND AS OF THE DATE
HEREOF, EXCEPT FOR ANY REPRESENTATION OR WARRANTY LIMITED BY ITS TERMS TO A
SPECIFIC DATE AND EXCEPT FOR CHANGES IN THE ORDINARY COURSE OF BUSINESS THAT ARE
NOT PROHIBITED BY THE CREDIT AGREEMENT, (2) THE ABSENCE OF ANY EVENT OCCURRING
AND CONTINUING, OR RESULTING FROM THE TRANSACTIONS CONTEMPLATED BY THIS THIRD
AMENDMENT, THAT CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT AND (3) THE
CERTIFICATION OF THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF THE BORROWER
AUTHORIZED TO SIGN THIS THIRD AMENDMENT AND EACH OTHER LOAN DOCUMENT TO WHICH
THEY ARE OR ARE TO BE PARTIES AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER
AND THEREUNDER.


 


SECTION 4.5.                                AMENDMENT FEES.  THE BORROWER SHALL
HAVE PAID AN AMENDMENT FEE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH
LENDER WHICH HAS APPROVED THIS THIRD AMENDMENT, AS EVIDENCED BY SUCH LENDER’S
TIMELY EXECUTION AND DELIVERY OF A COUNTERPART SIGNATURE PAGE TO THIS THIRD
AMENDMENT, IN AN AMOUNT EQUAL TO 0.10% (I.E. 10 BASIS POINTS) OF THE AGGREGATE
OF SUCH APPROVING LENDERS’ COMMITMENTS IMMEDIATELY AFTER THE EFFECTIVENESS OF
THIS THIRD AMENDMENT.


 


SECTION 4.6.                                FEES AND EXPENSES. THE BORROWER
SHALL HAVE PAID ALL FEES REFERRED TO IN THE FEE LETTER, DATED AS OF THE DATE
HEREOF, FROM FLEET TO BORROWER, AT SUCH TIMES AND IN SUCH MANNER AS SET FORTH
THEREIN AND ALL ACCRUED FEES AND EXPENSES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS (INCLUDING REASONABLE FEES AND EXPENSES OF COUNSEL FOR THE
ADMINISTRATIVE AGENT).


 


ARTICLE 5.                             MISCELLANEOUS.


 


SECTION 5.1.                                CONTINUED EFFECTIVENESS.  EXCEPT AS
SPECIFICALLY AMENDED HEREIN, THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.


 


SECTION 5.2.                                GOVERNING LAW. THIS THIRD AMENDMENT
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ITS RULES PERTAINING TO CONFLICTS OF LAWS OTHER THAN
GENERAL OBLIGATIONS LAW SECTION 5.1401.


 


SECTION 5.3.                               
SEVERABILITY.                              THE PROVISIONS OF THIS THIRD
AMENDMENT ARE SEVERABLE, AND IF ANY CLAUSE OR PROVISION SHALL BE HELD INVALID OR
UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, THEN SUCH INVALIDITY OR
UNENFORCEABILITY SHALL AFFECT ONLY SUCH CLAUSE OR PROVISION, OR PART THEREOF, IN
SUCH JURISDICTION AND SHALL NOT IN ANY MANNER AFFECT SUCH CLAUSE OR PROVISION IN
ANY OTHER JURISDICTION, OR ANY OTHER CLAUSE OR PROVISION IN THIS THIRD AMENDMENT
IN ANY JURISDICTION.

 

9

--------------------------------------------------------------------------------


 


SECTION 5.4.                                COUNTERPARTS.                      
THIS THIRD AMENDMENT MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS WITH THE SAME
EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF THIS THIRD AMENDMENT BY FACSIMILE SHALL
BE AS EFFECTIVE AS DELIVERY OF AN ORIGINALLY EXECUTED COUNTERPART.


 


SECTION 5.5.                                BINDING EFFECT; ASSIGNMENT.  THIS
THIRD AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER
AND ITS RESPECTIVE SUCCESSORS AND TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND
THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE RIGHTS AND
OBLIGATIONS OF THE BORROWER UNDER THIS THIRD AMENDMENT SHALL NOT BE ASSIGNED OR
DELEGATED WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDERS, AND ANY PURPORTED
ASSIGNMENT OR DELEGATION WITHOUT SUCH CONSENT SHALL BE VOID.


 


SECTION 5.6.                                EXPENSES.  THE BORROWER SHALL PAY
THE ADMINISTRATIVE AGENT UPON DEMAND FOR ALL REASONABLE EXPENSES, INCLUDING
REASONABLE FEES OF COUNSEL FOR THE ADMINISTRATIVE AGENT, INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND
EXECUTION OF THIS THIRD AMENDMENT AND ANY DOCUMENTS REQUIRED TO BE FURNISHED
HEREWITH.

 


SECTION 5.7.                                USA PATRIOT ACT NOTICE.  EACH LENDER
AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY
NOTIFIES THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT
(TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT
IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE
BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND
OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE ACT.


 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

CANTEL MEDICAL CORP.,

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

 

Name: Craig A. Sheldon

 

 

Title:  Senior Vice President & Chief Financial
Officer

 

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK,

 

a Bank of America Company,

 

as Administrative Agent,

 

as Initial Issuing Bank,

 

as Swing Line Bank and as a Lender

 

 

 

 

 

 

By:

 

 

 

 

Name: Richard M Williams

 

 

Title:   Credit Product Officer

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL
ASSOCIATION,

 

as Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Jeffrey Blakemore

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Kenneth E. LaChance

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INCREMENTAL REVOLVING CREDIT PROMISSORY NOTE

 

 

New York, New York

$

[Date]

 

FOR VALUE RECEIVED, the undersigned, CANTEL MEDICAL CORP., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                 (the “Lender”) for the account
of its Applicable Lending Office (as defined in the Credit Agreement referred to
below) the aggregate principal amount of the Incremental Revolving Credit
Advances (as defined below) owing to the Lender by the Borrower pursuant to the
Credit Agreement, dated as of September 7, 2001 (as amended, supplemented,
restated or otherwise modified, the “Credit Agreement”; terms defined therein
being used herein as therein defined), among the Borrower, the Lender and
certain other Lender Parties party thereto, FLEET NATIONAL BANK, a Bank of
America Company, as Initial Issuing Bank, as Swing Line Bank, Fleet National
Bank, a Bank of America Company and as Administrative Agent for the Lender and
the other Lender Parties and PNC BANK, NATIONAL ASSOCIATION, as Documentation
Agent, on the Revolving Credit Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Incremental Revolving Credit Advance from the date of such Incremental Revolving
Credit Advance until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to Fleet National Bank, a Bank of America Company, as Administrative
Agent for the Lender Parties, at 1185 Avenue of the Americas, New York, NY
10036, ABA No. 021300019, Account No. 151035241515, Attention: Loan
Administration, in same day funds.  Each Revolving Credit Advance owing to the
Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto or any continuation
thereof, which is part of this Promissory Note; provided, however, that the
failure of such Lender to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under any other Loan Document.

 

This Promissory Note is one of the Incremental Revolving Credit Notes referred
to in, and is entitled to the benefits of, the Credit Agreement.  The Credit
Agreement, among other things, (i) provides for the making of Incremental
Revolving Credit Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Incremental Revolving Credit Advance being evidenced by this Promissory Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.  The obligations of the Borrower under this Promissory Note,
and the obligations of the other Loan Parties under the Loan Documents, are
secured by the Collateral as provided in the Collateral Documents.

 

--------------------------------------------------------------------------------


 

This Promissory Note shall be governed by and construed in accordance with the
laws of the State of New York.

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Incremental Revolving Credit Promissory Note

 

--------------------------------------------------------------------------------


 

INCREMENTAL REVOLVING CREDIT ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Incremental
Revolving
Credit
Advance

 

Amount of
Principal
Paid or
Prepaid

 

Date of
Payment

 

Unpaid
Principal
Balance

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------